Citation Nr: 1711206	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO. 11-22 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from December 1968 to September 1972.   

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the RO in Jackson, Mississippi, issued on behalf of the RO in Sioux Falls, South Dakota.

The Veteran testified at a hearing conducted before a Decision Review Officer at the RO in August 2011. A transcript of the hearing is of record. 

In May 2014, the Board remanded this appeal to the RO for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  


FINDINGS OF FACT

1. The Veteran had no exposure to ionizing radiation during service. 

2. The Veteran had no active military, naval, or air service, in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 

3. The Veteran was not actually exposed to herbicide agents during service. 

4. Prostate cancer is not related to an injury or disease in service and is not related by causation or permanent worsening beyond natural progress to a service-connected disability or disabilities.



CONCLUSION OF LAW

Prostate cancer was not incurred in service, is not presumed to have been incurred in service, and is not proximately due to, a result of, or aggravated by, a service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for prostate cancer on the basis that it is related to exposure to ionizing radiation during service, or that it is related to chemicals used in maintaining aircraft in service. 

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Service connection for a disorder which is claimed to be attributable to ionizing radiation exposure during service can be accomplished in three different ways. See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997). First, there are certain types of cancer which will be presumptively service connected for radiation-exposed veterans: (i) Leukemia (other than chronic lymphocytic leukemia); (ii) Cancer of the thyroid; (iii) Cancer of the breast; (iv) Cancer of the pharynx; (v) Cancer of the esophagus; (vi) Cancer of the stomach; (vii) Cancer of the small intestine; (viii) Cancer of the pancreas; (ix) Multiple myeloma; (x) Lymphomas (except Hodgkin's disease); (xi) Cancer of the bile ducts; (xii) Cancer of the gall bladder; (xiii) Primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) Cancer of the salivary gland; (xv) Cancer of the urinary tract (kidneys, renal pelves, ureters, urinary bladder, and urethra); (xvi) Bronchiolo-alveolar carcinoma; (xvii) Cancer of the bone; (xviii) Cancer of the brain; (xix) Cancer of the colon; (xx) Cancer of the lung; (xxi) Cancer of the ovary. See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d). 

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic diseases" which will be service connected provided that certain conditions specified in that regulation are met. For purposes of this section the term "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer. The regulation states that, if the veteran has one of the radiogenic diseases, a radiation dose assessment will be obtained and the case will be referred to the Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the veteran's disease resulted from radiation exposure during service.

Third, direct service connection can be established by "show[ing] that the disease or malady was incurred during or aggravated by service, a task which includes the difficult burden of tracing causation to a condition or event during service." See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994).

Under VA law, prostate cancer is associated with exposure to herbicide agents used in Vietnam during the Vietnam War period. See 38 C.F.R. § 3.309(e). VA has established a presumption of herbicide exposure applicable to veterans who served in Republic of Vietnam during the Vietnam War, and a presumption of service connection applicable to veterans who are either presumed to have been exposed to herbicide agents, or who are shown to have been actually exposed to herbicide agents during service. 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Service treatment records reveal no reference to prostate cancer, treatment, or complaints. The service separation examination is of record, but is so faded as to be illegible. Nevertheless, the Veteran does not contend that he was diagnosed with or treated for prostate cancer in service. The post-service clinical records demonstrate that he was initially diagnosed with prostate cancer in 2005. 

A July 8, 2005, laboratory report reveals an elevated PSA reading. A July 14, 2005, CT scan of the abdomen reveals mild prostatic enlargement with no evidence for metastatic disease process. A July 27, 2005, biopsy of the prostate reveals the presence of adenocarcinoma, Gleason, grade 5/4. A July 27, 2005, operative report reveals that a radical retropubic prostatectomy with bilateral pelvic lymphadenectomy was conducted. A January 31, 2006, treatment note indicates that the Veteran completed an adjuvant course of external-beam irradiation for his locally advanced prostate carcinoma (VBMS record 02/17/2011). Subsequent VA outpatient treatment records indicate the Veteran's prostate cancer has since entered a state of remission and he is being actively monitored for recurrence. 

As noted above, the Veteran has primarily asserted that his prostate cancer resulted from exposure to ionizing radiation during service. He has put forth no other allegations of causation. However, his descriptions, and those of a fellow-service member submitted on his behalf, describe exposure to radar emissions, not ionizing radiation. In an August 2010 account, the Veteran stated that he was assigned to a flight crew in Norfolk, which moved, launched, and recovered, aircraft. Later, he was assigned to a tool room which took care of all of electronic test equipment and tools needed to support all the planes in the squadron. 

A fellow-service member also submitted a written account in August 2010, in which he described the duties he and the Veteran completed during their service. These duties essentially placed the Veteran and his fellow-service members in direct exposure to active radar systems aboard aircraft. It is their essential contention that the Veteran was exposed to emissions from naval radar equipment. 

The U.S. Court of Appeals for Veterans Claims (CAVC) has taken judicial notice that naval radar equipment emits microwave-type non-ionizing radiation which is not subject to review under the ionizing radiation statute and regulations. Rucker v. Brown, 10 Vet. App. 67 (1997) citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984. Thus, the Veteran's contentions, which are accepted as accurate, do not place his claim under the scope of the cited provisions addressing diseases associated with ionizing radiation and radiogenic diseases. See 38 C.F.R. § 3.309(d); 38 C.F.R. § 3.311(b).

The RO conducted an inquiry with the service department as to actual exposure to ionizing radiation. An April 2011 Dose Estimate from the Naval Dosimetry Center states "A review of our exposure registry, by name, service number, and social security number, revealed no reports of occupational exposure to ionizing radiation pertaining to this veteran." 

Accordingly, as there is no description from the Veteran, and no evidence from official sources, of actual exposure to ionizing radiation in this case, the Board finds that the provisions pertaining to claims based on radiation exposure are not for application in this case. 

While the Veteran served during the Vietnam War, and while prostate cancer is listed among the diseases presumed to be associated with exposure to specific herbicide agents used in Vietnam during that era, the Veteran has no record of service in Vietnam at any time and he has not asserted that he was actually exposed to herbicide agents in service. Accordingly, the presumption of service connection based on herbicide exposure is also not for application here. 

The Veteran has not contended, nor is there evidence to substantiate, that his prostate cancer is related to his service-connected hearing loss or tinnitus. Therefore, secondary causation or aggravation is not substantiated. 

Turning to the question of direct causation, i.e., incurrence of prostate cancer related to injury or disease in service, as set out above, prostate cancer was not noted in service or for several decades after service separation. The record establishes post-service onset of the disease. Nevertheless, the Board acknowledges that the Veteran was exposed to radar emissions during his service, and acknowledges the potential that this exposure may constitute an in-service injury. To this end, in its May 2014 Remand, the Board requested a medical opinion regarding any association between such exposure and the post-service development of prostate cancer. 

In August 2014, a VA examiner reviewed the claims file and interviewed the Veteran via telephone. The examiner opined that it is less likely as not that the Veteran's prostate cancer began in or is related to service, including due to exposure to electromagnetic and radiofrequency radiation or chemicals. The examiner noted that there is no documentation of exposure to ionizing radiation. The Veterans radiation exposure was of the non-ionizing radiation type. While certain diagnostic radiologic procedures using ionizing-type radiation are a possible risk factor for development of prostate cancer, non-ionizing radiation refers to any type of electromagnetic radiation that does not carry enough energy per quantum to ionize atoms or molecules; that is, to remove an electron and produce cell disruption. Examples of nonionizing radiation include radio waves, microwaves, infrared light, visible light, and ultraviolet rays. Nonionizing radiation does not penetrate human tissue, poses no risk of contamination, and is easily shielded by sunscreens, glasses, clothing, or any other barrier. Nonionizing radiation causes damage to the cells it contacts through direct transfer of thermal energy; sunburn is a classic example. 

Regarding chemical exposure, the examiner noted that the Veteran was unaware of what chemicals he was exposed to while washing aircraft, just that they seemed very caustic or strong. He also mentioned PCBs, but those chemicals are not mentioned as being contained in aircraft wash solutions. Also, besides a possible increased incidence of prostate cancer in veterans with Agent Orange exposure, there may be some risk to exposure to Chlordecone, which is an organo-chlorine insecticide, and to Bisphenol A, which has been used in products such as plastics and resin that are widely present in the environment. There was no medical evidence in his service treatment records to indicate that he had prostate cancer during his period of service. The examiner noted that prostate cancer has one of the strongest relationships between age of any human malignancy. Clinically diagnosed prostate cancer rarely occurs before the age of 40, but the incidence rises rapidly thereafter. The risk of prostate cancer is increased approximately two-fold in men with one or more affected first degree relatives (brother).

After a review of all of the evidence, the Board finds that there is no relationship between the Veteran's post-service incurrence of prostate cancer and any injury or disease in service. Notably, there is no medical opinion that conflicts with that of the August 2014 VA examiner, or that purports to relate prostate cancer to injury or disease in service. The only opinion in favor of such a relationship comes from the Veteran's lay statements. 

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2).

The Board finds that the decision in Jandreau is directly on point in holding that establishing the etiology of cancer is the type of determination that requires medical knowledges as opposed to relating a broken bone to a concurrent injury to the same body part. Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed prostate cancer and the temporally remote exposure to radar emissions, chemicals, or any other injury or disease in service. 

In sum, there is no basis for service connection that can be substantiated in this case. The Veteran had no exposure to ionizing radiation during service. The Veteran had no active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and he was not actually exposed to herbicide agents. Prostate cancer is not related to injury or disease in service and is not related by causation or permanent worsening to a service-connected disability or disabilities. 

In light of the Board's findings of fact, the Board concludes that service connection for prostate cancer is not warranted. In reaching this conclusion of law, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in August 2010, February 2011, and August 2014.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  

The RO has also obtained a thorough medical examination regarding the claim as well as a medical opinion.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by obtaining additional treatment records and by affording the Veteran a VA examination and medical opinion.  

In addition, during the RO hearing, the Veteran was informed of the basis for the RO's denial of his claim, and of the information and evidence necessary to substantiate the claim. Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Service connection for prostate cancer is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


